Name: Commission Regulation (EC) No 1409/2003 of 7 August 2003 derogating from Regulation (EEC) No 1915/83 on certain detailed implementing rules concerning the keeping of accounts for the purpose of determining the incomes of agricultural holdings
 Type: Regulation
 Subject Matter: accounting;  farming systems
 Date Published: nan

 Important legal notice|32003R1409Commission Regulation (EC) No 1409/2003 of 7 August 2003 derogating from Regulation (EEC) No 1915/83 on certain detailed implementing rules concerning the keeping of accounts for the purpose of determining the incomes of agricultural holdings Official Journal L 201 , 08/08/2003 P. 0008 - 0008Commission Regulation (EC) No 1409/2003of 7 August 2003derogating from Regulation (EEC) No 1915/83 on certain detailed implementing rules concerning the keeping of accounts for the purpose of determining the incomes of agricultural holdingsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Regulation No 79/65/EEC of the Council of 15 June 1965 setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Economic Community(1), as last amended by Regulation (EC) No 1256/97(2), and in particular Article 6(2) thereof,Whereas:(1) Article 3 of Commission Regulation (EEC) No 1915/83(3) provides that the liaison agency shall forward all the farm returns to the Commission not later than nine months after the end of the accounting year to which they relate.(2) Commission Regulation (EC) No 1251/2002(4) provided, by way of derogation from the first and second paragraphs of Article 3 of Regulation (EEC) No 1915/83, for a period of 22 months for the delivery of the farm returns for the accounting years 2000 and 2001.(3) This prolongation of the period was justified, inter alia, because of the introduction of amendments to the form of the farm return.(4) In order to allow liaison agencies more time to adapt to the new farm return, it is appropriate to provide for the accounting year 2002 also for a prolongation of the period for the delivery of the farm return to the Commission.(5) The measures provided for in this Regulation are in accordance with the opinion of the Community Committee for the Farm Accountancy Data Network,HAS ADOPTED THIS REGULATION:Article 1By way of derogation from the first and second paragraphs of Article 3 of Regulation (EEC) No 1915/83, for the accounting year 2002, the period for the forwarding of the farm returns shall be 15 months.Article 2This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 August 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ 109, 23.6.1965, p. 1859/65.(2) OJ L 122, 16.5.2003, p. 1.(3) OJ L 190, 14.7.1983, p. 25.(4) OJ L 183, 12.7.2002, p. 9.